Title: To George Washington from James Duane, 8 February 1783
From: Duane, James
To: Washington, George


                        
                            Dear General
                            Kingston 8th Feby 1783.
                        
                        The Bearer Mr Arent Schuyler, Son of Mrs Livingston, has requested an Introduction to Your Excellency. The
                            Situation of the Young Gentleman for whom he intercedes I believe is truly deplorable.
                        I have been some time attending the Legislature at this place and hope to have the pleasure of accompanying
                            Mrs Duane to pay our Respects at Head Quarters next week.
                        The Assembly have voted the full Requisition of Congress. I wish our Abilities may keep pace with our Zeal.
                        I Congratulate your Excellency most sincerely on the Restoration of Tranquillity in the South. General Greene
                            has Justly acquired a high Degree of military Fame! with the utmost Respect and Attachment: I have the Honour to be Dear Sir Your Excellency’s Affectionate
                            & most Obedt humble Servant
                        
                            Jas Duane
                        
                        
                            Mrs Duane Joins me in most respectful Complts to Mrs Washington.
                        
                    